Name: 2010/681/EU: Commission Decision of 9Ã November 2010 concerning a questionnaire for Member States reports on the implementation of Council Directive 1999/13/EC on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations during the period 2011-2013 (notified under document C(2010) 7591)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  deterioration of the environment;  environmental policy;  industrial structures and policy
 Date Published: 2010-11-10

 10.11.2010 EN Official Journal of the European Union L 292/65 COMMISSION DECISION of 9 November 2010 concerning a questionnaire for Member States reports on the implementation of Council Directive 1999/13/EC on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations during the period 2011-2013 (notified under document C(2010) 7591) (2010/681/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 1999/13/EC of 11 March 1999 on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations (1), and in particular Article 11(1) thereof, Having regard to Council Directive 91/692/EEC of 23 December 1991 on standardising and rationalising reports on the implementation of certain Directives relating to the environment (2), Whereas: (1) Pursuant to Article 11(1) of Directive 1999/13/EC, Member States are obliged to draw up reports on the implementation of that Directive on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure laid down in Article 6 of Directive 91/692/EEC. (2) Member States have drawn up reports on the implementation of that Directive for the period from 1 January 2003 to 31 December 2004 according to Commission Decision 2002/529/EC of 27 June 2002 concerning a questionnaire for Member States reports on the implementation of Directive 1999/13/EC on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations (3). (3) Member States have drawn up reports on the implementation of that Directive for the period from 1 January 2005 to 31 December 2007 according to Commission Decision 2006/534/EC of 20 July 2006 concerning a questionnaire for Member States reports on the implementation of Directive 1999/13/EC during the period 2005-2007 (4). (4) Member States are obliged to report on the implementation of that Directive for the period from 1 January 2008 to 31 December 2010 according to Commission Decision 2007/531/EC of 26 July 2007 concerning a questionnaire for Member States reports on the implementation of Council Directive 1999/13/EC on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations during the period 2008-2010 (5) by 30 September 2011 at the latest. (5) The fourth report should cover the period 1 January 2011 to 31 December 2013. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee set up in accordance with Article 6 of Directive 91/692/EEC, HAS ADOPTED THIS DECISION: Article 1 The Member States shall use the questionnaire set out in the Annex to this Decision for the purposes of drawing up the report, covering the period from 1 January 2011 to 31 December 2013, to be submitted to the Commission pursuant to Article 11(1) of Directive 1999/13/EC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 November 2010. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 85, 29.3.1999, p. 1. (2) OJ L 377, 31.12.1991, p. 48. (3) OJ L 172, 2.7.2002, p. 57. (4) OJ L 213, 3.8.2006, p. 4. (5) OJ L 195, 27.7.2007, p. 47. ANNEX Questionnaire on the implementation of Directive 1999/13/EC concerning the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations during the period 2011-2013 1. General description Please report relevant changes in national legislation during the reporting period concerning Directive 1999/13/EC. 2. Coverage of installations 2.1. For each of the 20 activities of Annex II.A.1 and the activities of Annex II.A.2, please indicate how many installations covered by Directive 1999/13/EC fall into the categories set out below on 31 December 2013:  total number of installations,  total number of installations which are also covered by Directive 2008/1/EC of the European Parliament and of the Council (IPPC Directive),  total number of installations, which are registered/authorised according to Directive 1999/13/EC,  total number of installations which are registered/authorised using the reduction scheme,  total number of installations which have been granted derogation according to Article 5(3)(a) of Directive 1999/13/EC. Please provide a list of the installations concerned and provide for each of them the justification for the derogation issued,  total number of installations which have been granted derogation according to Article 5(3)(b) of Directive 1999/13/EC. Please provide a list of the installations concerned and provide for each of them the justification for the derogation issued. 2.2. For each of the 20 activities of Annex II.A.1 and the activities of Annex II.A.2, please indicate how many installations covered by Directive 1999/13/EC fall into the categories set out below:  total number of new installations, which were registered/authorised according to Directive 1999/13/EC during the reporting period,  total number of substantially changed installations, which were registered/authorised according to Directive 1999/13/EC during the reporting period. 2.3. Please report how the list of authorised and registered installations and the results of emission monitoring are made available to the public, according to Article 12(1) and (2) of Directive 1999/13/EC. In case this information is publicly available on the Internet, please indicate the URL. If this is not the case, please indicate the contact details where the information can be requested. 3. Substitution For each of the 20 activities of Annex II.A.1 and the activities of Annex II.A.2, please indicate which of the following substances or mixtures are still used on 31 December 2013 and in which (estimated) amounts (tonnes per year): substances or mixtures which, because of their content of volatile organic compounds, classified as carcinogens, mutagens, or toxic to reproduction under Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, are assigned or need to carry the hazard statements H340, H350, H350i, H360D or H360F or the risk phrases R45, R46, R49, R60 or R61. Please indicate, where such information is available, the substances using their IUPAC name and their CAS number and the mixtures using one commercial name and indicating the relevant substances they contain. Please also list substances which are used as substitutes for the abovementioned substances and mixtures (optional). 4. Monitoring For each of the 20 activities of Annex II.A.1 and the activities of Annex II.A.2, please indicate for 2012 the number of installations which are monitored continuously for compliance according to Article 8(2) of Directive 1999/13/EC. 5. Compliance For each of the 20 activities of Annex II.A.1 and the activities of Annex II.A.2, please indicate the following figures for 2012:  number of operators who have been found to have breached the requirements of Directive 1999/13/EC: (a) because the data referred to in Article 8(1) of Directive 1999/13/EC was either not reported or was insufficient to enable the competent authorities to verify compliance; (b) related to non-compliance with other requirements of Directive 1999/13/EC, in particular with the provisions of Articles 3(2) and 4(2), Article 5, and Article 8(2) and (3),  number of installations for which the competent authorities have suspended or withdrawn the authorisation in the case of non-compliance pursuant to Article 10(b) of Directive 1999/13/EC. 6. Emissions Please indicate for each of the 20 activities of Annex II.A.1 and the activities of Annex II.A.2 the number of tonnes of VOCs emitted in 2012. Please indicate whether the figure reported is based on measured, calculated and/or estimated data. 7. If possible, please estimate:  the total number of staff (national, regional, local authorities) involved in the implementation and enforcement of Directive 1999/13/EC (optional),  the total costs (EUR per year) associated with this for these authorities (optional). 8. Any other comments